Citation Nr: 9909547	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for aggravation of a 
pre-service right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

This case was most recently before the Board in June 1997.  
At that time, the Board found that the veteran had not 
submitted new and material evidence to reopen his claim.  The 
veteran thereafter appealed to the United States Court for 
Veterans Claims (Court).  VA General Counsel filed a well 
reasoned motion for summary affirmance of that decision.  In 
October 1998, the Court vacated the decision and remanded the 
appeal for reconsideration in light of the United States 
Court of Appeals for the Federal Circuit's decision in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998),  The Board 
will do so in the following opinion.

Following a prior final January 1993 Board decision denying 
his claim, the veteran attempted to reopen this claim for 
service connection for right knee disorder in June 1993.  
While not entirely clear, it appears that the RO reopened 
that claim and then denied it on the merits in its July 1993 
rating action.  In any event, consistent with the Court's 
decision in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
must conduct an independent review of the newness and 
materiality of the evidence submitted to reopen a prior final 
decision.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disorder was denied in a January 1993 Board decision, 
the veteran was notified of that decision and his appellate 
rights and did not appeal, and that decision is final.  

2.  The essential basis for the Board's January 1993 denial 
of service connection for a right knee disorder was the 
complete absence of competent evidence then on file showing 
that the veteran's pre-service right knee injury was in any 
way permanently increased in severity or aggravated during 
active service, as has been argued by the veteran throughout 
the appellate process.  

3.  The evidence received and submitted since the time of the 
prior final January 1993 Board decision is entirely 
cumulative with and redundant of evidence and argument which 
was on file at the time of the earlier January 1993 Board 
decision and that evidence, by itself or in conjunction with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The January 1993 Board decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disorder and that claim remains denied.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  A previously denied claim for service 
connection which was not timely appealed may be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  New evidence, however, means more than 
evidence that was not previously physically of record, and is 
evidence that is more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991),  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1)  beyond the 
competence of the individual making the assertion or 
(2) inherently incredible.  

In Hodge v. West, 155 Fed.3d. 1356 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit overruled Colvin and 
its progeny as to the materiality element of the new and 
material test, by holding that the materiality test of the 
Court of Appeals for Veterans Claims "may be inconsistent 
with the underlying purposes and procedures of the veteran's 
benefits awards scheme."  Hodge at 1360.  The Federal Circuit 
stated that 38 C.F.R. § 3.156(a) emphasized the importance of 
a complete evidentiary record for the evaluation of the 
veteran's claim rather than the effect of the new evidence on 
the outcome.  Hodge at 1363.  Moreover, the Hodge opinion 
stressed that under the regulation, new evidence that was not 
likely to convince the Board to alter a previous decision 
might still be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating."  Id.  The 
Federal Circuit specifically stated that any interpretative 
doubt must be resolved in the veteran's favor and that the 
regulation imposes a lower burden to reopen than the older 
Colvin test.  Hodge at 1361, n. 1. 

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999).  (en banc), the Court stated that the existence of a 
well-grounded claim no longer necessarily flowed from a 
determination that new and material evidence had been 
presented.  Put another way, the Court found that Hodge 
implicitly held that new and material evidence can have been 
presented, even though the underlying claim is not well 
grounded.  Consequently, if upon remand, the Board determines 
that new and material evidence has been presented, it must 
next determine, as part of its review of the former 
disposition of the claim under 38 U.S.C.A. § 5108, whether 
the appellant's claim, as then reopened, is well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of that evidence.

In Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 
1999) (en banc), the Court held that Hodge now required a 
three-step process in evaluating reopened claims.  First, it 
must be determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening, VA must then determine whether, based upon all of 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, VA must evaluate the 
merits after ensuring that the duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  

Finally, the Board does not have jurisdiction to consider a 
claim which has been previously denied in a final decision 
unless new and material evidence has, in fact, been 
presented.  Except as provided in § 5108 of this title, when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); Barnett v. Brown, 83 Fed. 3d. 1380 (Fed. Cir. 
1996).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) 
(1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that a disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Facts:  The veteran filed his initial claim for service 
connection for a right knee disorder in an application 
received in February 1992, 36 years after he was separated 
from service.  This claim was first before the Board in 
January 1993, at which time it was considered on the merits 
and denied.  The veteran was notified of that denial and his 
appellate rights and did not appeal.  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105.  The evidence on file 
and considered by the Board at the time of its January 1993 
decision consisted of limited service medical records, 
including a separation examination, VA examinations from 
1992, and the veteran's written argument.

In his original application, the veteran wrote that he 
received treatment for his right knee during basic training 
in early 1954.  He said he had a chipped cartilage.  The only 
available service medical record is the separation medical 
examination from January 1956, which clinically showed no 
evidence of any right knee abnormality.  The veteran argued 
that he felt intimidated to not report a right knee problem 
at the time of his separation examination because of a 
possibility that he would be continued on active service past 
his established separation date.

The first post-service medical evidence pertaining to the 
veteran's right knee was a March 1992 VA general medical 
examination.  At that time, the veteran reported a history of 
a right knee sports injury as a teenager.  He said that the 
diagnosis at the time was a chipped cartilage but no 
arthroscopy or surgery had ever been performed.  He said that 
participation in strenuous basic training exercise during 
service caused constant right knee problems.  Since then, he 
had been wearing an elastic bandage when engaging in 
activities.  The knee would swell a few times per year and 
seemed to increase in severity over the years.  The veteran 
walked well, there was no joint erythema or swelling, and 
there were no right knee findings reported.  

In June 1992, the veteran was provided a VA orthopedic 
examination.  He reported having received no medical 
treatment for his pre-service right knee injury since 
separation from service.  Right knee range of motion was 0 to 
140 degrees and there was no crepitation throughout motion, 
but fine crepitation on movement of the patella in the 
femoral groove was noted.  There was no joint line pain, 
swelling, deformity or effusion.  A hard, free-floating body 
in the patellar pouch was noted on palpation and an X-ray 
study revealed bony fragments in the joint space.  The 
diagnosis was osteochondromatosis of the right knee with 
myositis ossificans on the lateral aspect of the distal 
femur. 

In his September 1992 substantive appeal, the veteran wrote 
that a floating cartilage or trick right knee which would 
collapse at any time without warning was indeed discovered at 
the time of his service entrance medical examination.  He 
argued that this preexisting disability was in fact 
aggravated during active duty.  He said that when he reported 
this at the time of his service separation examination, he 
was told that if he claimed this physical damage he would 
have to extend his tour of duty until such time as the knee 
was repaired.

Based upon consideration of all of this evidence on file at 
the time, the Board denied service connection for a right 
knee disorder in its initial January 1993 opinion.  The 
essential basis for this denial was that there was no 
clinical or other competent evidence on file which showed or 
demonstrated that the veteran sustained any permanent 
increase in severity or aggravation of right knee disability 
during active service.  While, unfortunately, the balance of 
the veteran's service medical records were not available for 
review, the veteran had clearly stated that he had injured 
his right knee prior to service.  There was simply no 
competent clinical evidence on file from during or for many 
years after service to demonstrate that the veteran's pre-
service right knee injury residuals were in any way increased 
in severity or aggravated during active service.  The 
veteran's own lay opinion as to service aggravation lacked 
competence.  

Subsequent to that prior final January 1993 Board decision, 
the veteran submitted a statement received in February 1993 
indicating that he had reported for sick call during service 
where he was told to wear an ace bandage for the knee.  He 
said that he learned how to treat the knee himself when it 
became symptomatic during the remainder of service and 
thereafter.  He also submitted a medical article describing 
right knee injuries and treatment therefor. 

In June 1993, the veteran's brother submitted a statement 
indicating that when the veteran returned from service, he 
had a problem with his knee.  The veteran's brother wrote 
that the veteran's knee would lock up and he had to massage 
the kneecap to move a chip that would lodge in the joint to 
relieve the pain and be able to move the knee.  He wrote that 
the veteran did not have this problem before he went into 
service.  

In August 1993, the veteran submitted another statement of 
argument in support of his claim.  In October 1993, the 
veteran testified at a personal hearing at the RO.  He stated 
that he injured his right knee during a game of softball when 
he was between the ages of 13 and 15.  He described this as a 
tremendous ripping of his knee while running during the game.  
He said he was evaluated by a doctor at that time and told 
that he had a chipped right knee cartilage.  There was no 
operation performed and treatment was a bandage.  He said he 
continued to play sports after this event but that he favored 
this knee thereafter.  He argued again that it was aggravated 
during military service and that he would occasionally go to 
sick leave.  He did not recall ever being placed on physical 
profile during service.  He said he was placed on light duty 
for a day or so during basic training.  He said he definitely 
complained about his knee during his separation examination 
and that he was told that if he did so he would stay on 
active duty until the knee was straightened out before his 
release.  Over the years after service, he had not seen 
doctors for his knee and had just self-treated.  His post 
service employment was as an engineer.  He had been in the 
field, but nothing labor intensive.  He was not currently 
being provided medical treatment for the knee.  Once or twice 
a year, it would pop out and he would bandage it for a couple 
of days until it healed.  The only medical examination of his 
right knee following service had been his VA examinations in 
1992.  

In May 1997, the veteran testified before the undersigned at 
a hearing in Washington, D.C.  He again provided the pre-
service history of a knee injury and his argument that the 
residuals of this injury were aggravated during active 
service.  He testified that on the service induction physical 
examination he had noted that he had a trick knee.  He said 
he was checked one time during service but he did not recall 
the details of the examination.  He said he was not placed on 
limited duty but just told to wear a bandage and go back to 
duty.  For years after service, he would have sporadic 
problems with the knee.  It was just an annoyance but in his 
50's began to be a bigger problem.  

At the time of the hearing, the veteran submitted a statement 
from a private doctor (BTL) together with a waiver of initial 
RO consideration pursuant to 38 C.F.R. § 20.1304(c) (1998).  
This statement indicated that the veteran was seen in May 
1997.  The statement recorded the veteran's complaints of 
chronic right knee pain "for the past five years."  This 
statement also contained the veteran's reported history of 
having injured the knee when he was 14 years old, having 
later entered active duty and reinjured the knee at that 
time.  Current X-ray studies revealed degenerative changes 
consistent with right knee osteoarthritis and there were also 
multiple, round, smooth calcifications noted on the X-ray 
consistent with an old injury.  The diagnosis was that the 
veteran had osteoarthritis and calcium deposits of the right 
knee consistent with an old injury.  

Analysis:  The evidence received and submitted since the 
Board's January 1993 final decision is not new and material 
and is insufficient to reopen the veteran's claim for service 
connection for aggravation of a pre-service right knee 
injury.  All evidence submitted since the Board's January 
1993 decision is essentially entirely cumulative with and 
redundant of evidence and argument which was already on file 
at the time of the prior final denial.  This is true of all 
of the veteran's written statements and verbal testimony 
provided at hearings at the RO and before the undersigned.  
Except for minor details, the veteran has consistently argued 
that he had a pre-service right knee sports injury consisting 
of chipped cartilage that bothered him off and on until he 
entered active duty but which was aggravated on active duty 
beyond its ordinary progress.  While certain particulars or 
details may have been expanded upon, the essence of all 
written statements and verbal testimony provided since the 
time of that final denial is identical with the arguments on 
file at the time of that denial.  The veteran's lay opinion 
of service aggravation of a preservice right knee injury 
lacked competence prior to the prior final January 1993 Board 
opinion and still lacks competence at present.  As such, this 
evidence is neither new nor material to reopen the claim.  

The May 1997 private medical statement is new in that it was 
not previously physically on file.  While that statement 
contains a statement that the veteran reinjured his right 
knee during service, there is no evidence that this physician 
had any of the veteran's historical medical records for 
review and this statement appears to be no more than a 
restatement of the veteran's own history.  A doctor's opinion 
or statement based entirely on a veteran's reported history 
lacks significant evidentiary value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Additionally, this statement does not 
provide any nexus or causal connection associating the 
current degree of right knee disability with any incident, 
injury or disease of active service.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  While this statement indicates the 
existence of "an old injury to the right knee," such injury 
is certainly consistent with the veteran's consistent reports 
of having injured the knee prior to service.  However, there 
is nothing in this statement which clearly relates any 
current right knee disability to any particular incident or 
injury or aggravation of a preexisting injury during active 
service.

Finally, the May 1993 statement submitted from the veteran's 
brother, while presumed true, lacks sufficient competence to 
provide any medical nexus between the veteran's current right 
knee disability and any incident, injury or disease of active 
service.  Additionally, that statement, contrary to the 
veteran's consistent allegations, reports that the veteran 
did not have a right knee problem before he went into 
service.  Both the veteran and his brother are lay persons 
and as such are not qualified to offer clinical opinions 
requiring specific medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the veteran can certainly 
provide competent evidence of his right knee symptoms during 
and after service, such lay statements are not competent 
evidence demonstrating a permanent increase in right knee 
disability beyond the ordinary progress of the initial pre-
service injury nor can they provide a causal connection 
between current right knee disability and an incident or 
injury during active service many decades earlier.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The essential basis for denial of service connection for 
right knee disability in the Board's prior final January 1993 
decision was a lack of competent clinical evidence clearly 
demonstrating a permanent increase in disability beyond 
ordinary progress or aggravation of the veteran's pre-service 
right knee injury.  The evidence presented since the time of 
that prior final denial:  (1) is almost entirely cumulative 
with evidence and argument which was already on file at the 
time of that opinion, (2) does not competently demonstrate 
any permanent increase in severity or aggravation of pre-
service right knee disability in service, (3) does not 
competently demonstrate any causal connection between current 
right knee disability and any incident, injury or disease of 
active service.  The evidence submitted to reopen the 
veteran's claim does not bear directly and substantially upon 
the specific matter under consideration, is mostly cumulative 
and redundant, and by itself or in connection with the other 
evidence previously assembled is not so significant that it 
must be considered to decide the merits of the claim.  
38 C.F.R. § 3.156(a).  





ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for aggravation of a pre-
service right knee injury, the claim is denied.



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals




Error! Not a valid link.
- 12 -

- 1 -


